

	

		II

		109th CONGRESS

		1st Session

		S. 2154

		IN THE SENATE OF THE UNITED STATES

		

			December 20, 2005

			Mr. Obama (for himself,

			 Mr. Kerry, Ms.

			 Stabenow, Mr. Kennedy,

			 Mr. Wyden, Ms.

			 Mikulski, and Mr. Durbin)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide for the issuance of a commemorative postage

		  stamp in honor of Rosa Parks.

	

	

		1.Rosa

			 Parks commemorative postage stamp

			(a)In

			 generalThe Postmaster

			 General shall issue a commemorative postage stamp in honor of Rosa

			 Parks.

			(b)Denomination

			 and designThe commemorative postage stamp issued under this Act

			 shall—

				(1)be issued in the

			 denomination used for 1st class mail up to 1 ounce in weight; and

				(2)bear such designs

			 as the Postmaster General shall determine.

				(c)Issuance

			 periodThe commemorative postage stamp issued under this Act

			 shall—

				(1)be placed on sale

			 as soon as practicable after the date of the enactment of this Act; and

				(2)be sold for such

			 period thereafter as the Postmaster General shall determine.

				

